
	
		II
		111th CONGRESS
		2d Session
		S. 3216
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 15, 2010
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to ensure Medicare beneficiary access to physicians, to ensure equitable
		  reimbursement under the Medicare program for all rural States, and to eliminate
		  sweetheart deals for frontier States.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Rural Health Care Equity Act
			 of 2010.
		2.Revisions to the practice expense
			 geographic adjustment under the Medicare physician fee scheduleEffective as if included in the enactment of
			 the Patient Protection and Affordable Care Act (Public Law 111–148),
			 subparagraph (H) of section 1848(e)(1) of the Social Security Act (42 U.S.C.
			 1395w–4(e)(1)), as added by section 3102(b) of the Patient Protection and
			 Affordable Care Act, is amended to read as follows:
			
				(H)Practice expense geographic adjustment for
				2010 and subsequent years
					(i)For 2010Subject to clause (iii), for services
				furnished during 2010, the employee wage and rent portions of the practice
				expense geographic index described in subparagraph (A)(i) shall reflect
				1/2 of the difference between the relative costs of
				employee wages and rents in each of the different fee schedule areas and the
				national average of such employee wages and rents.
					(ii)For 2011Subject to clause (iii), for services
				furnished during 2011, the employee wage and rent portions of the practice
				expense geographic index described in subparagraph (A)(i) shall reflect
				1/4 of the difference between the relative costs of
				employee wages and rents in each of the different fee schedule areas and the
				national average of such employee wages and rents.
					(iii)Hold harmlessThe practice expense portion of the
				geographic adjustment factor applied in a fee schedule area for services
				furnished in 2010 or 2011 shall not, as a result of the application of clause
				(i) or (ii), be reduced below the practice expense portion of the geographic
				adjustment factor under subparagraph (A)(i) (as calculated prior to the
				application of such clause (i) or (ii), respectively) for such area for such
				year.
					(iv)AnalysisThe Secretary shall analyze current methods
				of establishing practice expense geographic adjustments under subparagraph
				(A)(i) and evaluate data that fairly and reliably establishes distinctions in
				the costs of operating a medical practice in the different fee schedule areas.
				Such analysis shall include an evaluation of the following:
						(I)The feasibility of using actual data or
				reliable survey data developed by medical organizations on the costs of
				operating a medical practice, including office rents and non-physician staff
				wages, in different fee schedule areas.
						(II)The office expense portion of the practice
				expense geographic adjustment described in subparagraph (A)(i), including the
				extent to which types of office expenses are determined in local markets
				instead of national markets.
						(III)The weights assigned to each of the
				categories within the practice expense geographic adjustment described in
				subparagraph (A)(i).
						In conducting such analysis, the
				Secretary shall not take into account any data that is not actual or survey
				data.(v)Revision for 2012 and subsequent
				yearsAs a result of the
				analysis described in clause (iv), the Secretary shall, not later than January
				1, 2012, make appropriate adjustments to the practice expense geographic
				adjustment described in subparagraph (A)(i) to ensure accurate geographic
				adjustments across fee schedule areas, including—
						(I)basing the office rents component and its
				weight on occupancy costs only and making weighting changes in other categories
				as appropriate;
						(II)ensuring that office expenses that do not
				vary from region to region be included in the other office
				expense category; and
						(III)considering a representative range of
				professional and non-professional personnel employed in a medical office based
				on the use of the American Community Survey data or other reliable data for
				wage adjustments.
						Such adjustments shall be made without
				regard to adjustments made pursuant to clauses (i) and (ii) and shall be made
				in a budget neutral manner.(vi)Special ruleIf the Secretary does not complete the
				analysis described in clause (iv) and make any adjustments the Secretary
				determines appropriate for 2012 or a subsequent year under clause (v), the
				Secretary shall apply clause (ii) for services furnished during 2012 or a
				subsequent year in the same manner as such clause applied for services
				furnished during
				2011.
					.
		3.Elimination of sweetheart deal that
			 increases Medicare reimbursement just for frontier StatesEffective as if included in the enactment of
			 the Patient Protection and Affordable Care Act (Public Law 111–148), section
			 10324 of such Act (and the amendments made by such section) is repealed.
		
